 1                                                           O
 2
 3
 4
 5
 6
 7
 8                UNITED STATES DISTRICT COURT
 9               CENTRAL DISTRICT OF CALIFORNIA
10
11
12 ROMEX TEXTILES, INC., a       )   CV 18-06543-RSWL-AGR
   California Corporation,       )
13                               )
                Plaintiff,       )   ORDER re: Defendants’
14                               )   Motion for Summary
                                 )   Judgment [63]
15       v.                      )
                                 )
16                               )
     HK WORLDWIDE, LLC, d/b/a    )
17   HOT KISS, a New York        )
     Limited Liability Company; )
18   APOLLO APPAREL NY, LLC, a   )
     New York Limited Liability )
19   Company; ROSS STORES, INC., )
     a Delaware Corporation; R&R )
20   GOLDMAN ASSOCIATES, INC.,   )
     d/b/a DISCOVERY CLOTHING    )
21   COMPANY, an Illinois        )
     Corporation; SPECIALTY
22   RETAILERS, INC., a Texas
     Corporation; BEALL’S OUTLET
23   STORES, INC., a Florida
     Corporation; and DOES 1-10,
24   inclusive,
25
                 Defendants.
26
         Plaintiff Romex Textiles, Inc. (“Plaintiff”) brings
27
     this copyright infringement Action against Defendants
28
                                1
 1 Apollo Apparel NY, LLC; Ross Stores, Inc.; R&R Goldman
 2 Associates, Inc., d/b/a Discovery Clothing Company;
 3 Specialty Retailers, Inc.; Beall’s Outlet Stores, Inc.;
 4 and Does 1 through 10 (collectively, “Defendants”).1
 5 Am. Compl., ECF No. 46.       Currently before the Court is
 6 Defendants’ Motion for Summary Judgment (“Motion”)
 7 [63].      Having reviewed all papers submitted pertaining
 8 to this Motion, the Court NOW FINDS AND RULES AS
 9 FOLLOWS: the Court DENIES Defendants’ Motion.
10
11                           I. BACKGROUND
12 A.     Factual Background
13        Plaintiff is a California corporation.       Am. Compl.
14 ¶ 4.       Defendants are a series of corporations domiciled
15 in New York, Delaware, Illinois, Texas, and Florida.
16 Id. ¶¶ 6-10.       Plaintiff is the owner and author of a
17 two-dimensional artwork (the “Subject Design”) called
18 “AE_T1697" under the title of work “AE Design Studio 3-
19 31-2014".       Decl. of Shawn Binafard (“Binafard Decl.”)
20 ISO Pl.’s Opp’n ¶ 4, ECF No. 67-1.         On March 31, 2014,
21 Plaintiff was granted a copyright for the Subject
22 Design, with Registration No. VA 1-903-180.          Pl.’s
23 Opp’n, Ex. A (“Subject Design Registration”), ECF No.
24 67-3.      The Subject Design is a floral design, which is
25 depicted below.       Defs.’ Mot. for Summ. J. (“Mot.”), Ex.
26
          1
27          Plaintiff initially included HK Worldwide, LLC as a
     Defendant in this Action. HK Worldwide, LLC was dismissed
28   without prejudice by stipulation on March 25, 2019. ECF No. 53.
                                    2
 1 B (the “Subject Design”), ECF No. 67-4.
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14     Plaintiff alleges that Defendants manufactured,
15 purchased, sold, or marketed two garments (the “Accused
16 Designs”) which infringe the Subject Design.   The two
17 allegedly infringing garments are depicted below, and
18 entitled Version 1 and Version 2, respectively.
19 Version 1
20
21
22
23
24
25
26
27
28
                              3
 1 Version 2
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12 Mot., Ex. C (“Accused Designs”), ECF No. 63-5.
13 Defendants deny that they infringed the Subject Design,
14 and bring this Motion alleging that they are entitled
15 to judgment as a matter of law because the Subject
16 Design and Accused Designs are not substantially
17 similar.    See generally Mot.
18 B.   Procedural Background
19      Plaintiff filed its Complaint [1] on July 30, 2018
20 and then filed its Amended Complaint [46] on March 6,
21 2019.   Defendants timely filed their Answers to the
22 Amended Complaint [55-59], denying Plaintiff’s
23 allegations and asserting affirmative defenses,
24 including lack of substantial similarity between the
25 Subject Design and Accused Designs.
26      On May 28, 2019, Defendants filed the instant
27 Motion for Summary Judgment [63], alleging that the
28 Subject Design and Accused Designs are not
                                4
 1 substantially similar.     Plaintiff filed its Opposition
 2 on June 4, 2019 [67].     Defendants filed their Reply
 3 [68] on June 10, 2019.     Plaintiff then filed a Sur-
 4 Reply [69] in support of its Opposition, in which
 5 Plaintiff filed evidentiary objections to Defendants’
 6 Reply, responses to Defendants’ evidentiary objections,
 7 and a Statement of Controverted Facts.       Defendants
 8 filed an Objection to Plaintiff’s Sur-Reply on June 17,
 9 2019 [70].
10                        II. DISCUSSION
11 A.   Legal Standard
12      Summary judgment should be granted “if the movant
13 shows that there is no genuine dispute as to any
14 material fact and the movant is entitled to judgment as
15 a matter of law.”     Fed. R. Civ. P. 56(a).    A fact is
16 “material” for purposes of summary judgment if it might
17 affect the outcome of the suit, and a “genuine” issue
18 exists if the evidence is such that a reasonable fact-
19 finder could return a verdict for the nonmovant.
20 Anderson v. Liberty Lobby, Inc., 477 U.S. 244, 248
21 (1986).   The evidence, and any inferences based on
22 underlying facts, must be viewed in the light most
23 favorable to the nonmovant.       Twentieth Century-Fox Film
24 Corp. v. MCA, Inc., 715 F.2d 1327, 1328-29 (9th Cir.
25 1983).    In ruling on a motion for summary judgment, the
26 court’s function is not to weigh the evidence, but only
27 to determine if a genuine issue of material fact
28 exists.   Anderson, 477 U.S. at 255.
                                 5
 1      Where the nonmovant bears the burden of proof at
 2 trial, the movant need only prove that there is no
 3 evidence to support the nonmovant’s case.     In re Oracle
 4 Corp. Secs. Litig., 627 F.3d 376, 387 (9th Cir. 2010).
 5 If the movant satisfies this burden, the burden then
 6 shifts to the nonmovant to produce admissible evidence
 7 showing a triable issue of fact.     Id.; Nissan Fire &
 8 Marine Ins. Co. v. Fritz Cos., 210 F.3d 1099, 1102-03
 9 (9th Cir. 2000); see also Cleveland v. Policy Mgmt.
10 Sys. Corp., 526 U.S. 795, 805–06 (1999)(quoting Celotex
11 Corp. v. Catrett, 477 U.S. 317, 322 (1986)).
12 B.   Analysis
13      1.   Objections
14           a.    Plaintiff’s Objections
15      Plaintiff filed several evidentiary objections to
16 the Declarations of Edward Alfaks and Philip A. Byler.
17 See Pl.’s Evid. Objs., ECF Nos. 67:9-10.     The Court
18 does not rely on the objected-to evidence, and thus the
19 Court DENIES as MOOT Plaintiff’s objections.
20           b.    Defendants’ Objections
21      Defendants object to Exhibits D and E to the
22 Declaration of Chan Yong Jeong—which contain side-by-
23 side comparisons of specific flowers in the Subject
24 Design and Accused Designs—on the grounds that the
25 Exhibits are misleading since they are “black and white
26 unclear presentations of small aspects of the larger
27 designs at issue that do not show the larger designs.”
28 See Defs.’ Evid. Objs., ECF No. 68-7.     First,
                                 6
 1 Defendants cite no authority for their position that
 2 the Court is unable to analyze individual aspects of
 3 the designs, and as will be discussed further, case law
 4 suggests otherwise.        In any event, contrary to
 5 Defendants’ assertion, Exhibits D and E contain both
 6 zoomed-in images of certain flowers in the designs and
 7 larger images of the floral patterns as a whole.
 8 Second, the images depicted in Exhibits D and E are not
 9 black and white as Defendants contend.           Nonetheless,
10 the Court acknowledges that the coloring of the images
11 in Exhibits D and E differ from the coloring of the
12 Subject Design as it is depicted in Plaintiff’s Swatch
13 Sheet.2      However, the Court only relies on Exhibits D
14 and E to evaluate the shape, shading, and structure of
15 the flowers, not their color.          As such, the Court
16 DENIES Defendants’ Evidentiary Objections.
17       Defendants also object to Plaintiff’s Sur-Reply
18 papers, in which Plaintiff responded to Defendants’
19 evidentiary objections, asserted new evidentiary
20 objections to evidence presented in Defendants’ Reply,
21 and filed a Statement of Disputed Facts.            See ECF No.
22 70.       The Court does not rely on Plaintiff’s Sur-Reply
23 papers, and thus the Court DENIES as MOOT Defendants’
24 Objection to them.
25       2.     Analysis
26       To establish copyright infringement, Plaintiff must
27
         2
             Plaintiff’s Swatch Sheet of the Subject Design is attached
28 to Defendants’ Motion as Exhibit B.     See ECF No. 63-4.
                                      7
 1 prove “(1) ownership of a valid copyright, and (2)
 2 copying of constituent elements of the work that are
 3 original.”    Feist Publ’ns, Inc. v. Rural Tel. Servs.
 4 Co., 499 U.S. 340, 361 (1991).       To satisfy the copying
 5 element, Plaintiff must show either “(1) that the two
 6 works in question are strikingly similar, or (2) that
 7 the works are substantially similar and that Defendants
 8 had access to the Subject [Design].”       Malibu Textiles,
 9 Inc. v. Label Lane Int’l, Inc., 922 F.3d 946, 952 (9th
10 Cir. 2019)(quotations omitted).       Defendants move for
11 summary judgment on the basis that there is no
12 substantial similarity of the Subject Design and
13 Defendants’ designs.
14          a.   Ownership of Valid Copyright
15     “A certificate from the U.S. Register of Copyrights
16 ‘constitutes prima facie evidence of the validity of
17 the copyright.’”    Desire, LLC v. Manna Textiles, Inc.,
18 No. CV 16-4295-DMG (JEMx), 2017 WL 5635009, at *6 (C.D.
19 Cal. Aug. 18, 2017)(quoting 17 U.S.C. § 410(c)).
20 Plaintiff’s design was registered with the United
21 States Copyright Office, and thus validity of the
22 copyright is presumed.    See Subject Design
23 Registration.    To overcome this presumption, the burden
24 shifts to Defendants to “rebut the facts set forth in
25 the copyright certificate.”       Id. (quoting United
26 Fabrics Int’l, Inc. v. C&J Wear, Inc., 630 F.3d 1255,
27
28
                                 8
 1 1257 (9th Cir. 2011)).        Defendants fail to do so,3 and
 2 in any event, assert that their Motion for Summary
 3 Judgment is “based solely on the lack of substantial
 4 similarity between the allegedly copyrighted design and
 5 the allegedly infringing design . . . .”           Defs.’ Reply
 6 5:15-17, ECF No. 68.       Thus, the Court turns to the
 7 copying element, and evaluates the similarity of the
 8 designs.
 9            b.   Copying by Defendants
10       “Summary Judgment is not highly favored on
11 questions of substantial similarity in copyright
12 cases.”     L.A. Printex Industries, Inc. v. Aeropostale,
13 Inc., 676 F.3d 841, 848 (9th Cir. 2012).           “Where
14 reasonable minds could differ on the issue of
15 substantial similarity . . . summary judgment is
16 improper.”      Shaw v. Lindheim, 919 F.2d 1353, 1355 (9th
17 Cir. 1990).
18        “In assessing whether particular works are
19 substantially similar, or strikingly similar, this
20 Circuit applies a two-part analysis: the extrinsic test
21 and the intrinsic test.”        Unicolors, Inc. v. Urban
22
          3
23 is not At most, Defendants argue that the idea of a flower design
          protectable and that standard aspects of a flower design
24 are not protectible. However, even if the idea of floral designs
     and certain elements of floral designs are not protectable,
25   Plaintiff’s “original selection, coordination, and arrangement of
     such elements is protectible.” L.A. Printex Industries, Inc.,
26   676 F.3d at 850 (“Because there is a wide range of expression for
     selecting, coordinating, and arranging floral elements in
27   stylized fabric designs, copyright protection is broad and a work
     will infringe if it’s substantially similar to the copyrighted
28   work.”)(quotations omitted).
                                     9
 1 Outfitters, Inc., 853 F.3d 980, 985 (9th Cir. 2017).
 2 “The extrinsic test requires plaintiffs to show overlap
 3 of concrete elements based on objective criteria, while
 4 the intrinsic test is subjective and asks whether the
 5 ordinary, reasonable person would find the total
 6 concept and feel of the works to be substantially
 7 similar.”     Id. (quotations omitted).    While the Court
 8 may determine whether Plaintiff has satisfied the
 9 extrinsic test, “once th[at] objective threshold is
10 met, it is the role of the jury to make a nuanced
11 subjective determination under the intrinsic test.”
12 Id. at 987.    Thus, the Court proceeds to apply the
13 extrinsic test.
14                i.     Identifying Protectable Elements
15       The first step in applying the extrinsic test is to
16 “distinguish protectible from unprotectible elements
17 [of a work] and ask only whether the protectible
18 elements in two works are substantially similar.”        L.A.
19 Printex Industries, Inc., 676 F.3d at 850.       While the
20 idea of a floral design or the natural appearance of
21 the flowers themselves is not protectable, Plaintiff’s
22 “[o]riginal selection, coordination, and arrangement”
23 of the flowers in the Subject Design is protectable
24 expression.     Id.   “After all, there are gazillions of
25 ways to combine petals, buds, stems, leaves, and colors
26 in floral designs on fabric.”       Malibu Textiles., Inc.,
27 922 F.3d at 953.
28 ///
                                  10
 1               ii. Comparing Similarities
 2       Next, the Court compares the protectable elements
 3 of the Subject Design to the Accused Designs “to assess
 4 similarities in the objective details of the works.”
 5 Id. (quotations omitted).   “In comparing fabric
 6 designs, we examine the similarities in their objective
 7 details in appearance, including, but not limited to,
 8 the subject matter, shapes, colors, materials, and
 9 arrangement of the representations.”   Id.
10                   1.   Version 1
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28 ///
                               11
 1     Plaintiff identifies five “elements” of
 2 similarities between the flowers in the Subject Design
 3 and the Accused Design Version 1.     Defendants dispute
 4 that the Court should consider these elements, arguing
 5 that only the Subject Design as a whole is entitled to
 6 copyright protection.   While the protectable aspect of
 7 the Subject Design is the selection, coordination, and
 8 arrangement of the floral pattern, as opposed to the
 9 individual flowers themselves, the unique expressions
10 in each flower are nonetheless relevant since they
11 contribute to the Subject Design as a whole.     For this
12 reason, courts within the Ninth Circuit have compared
13 both individual flowers and the works as a whole in
14 determining substantial similarity.     See, e.g., Desire,
15 LLC v. Manna Textiles, Inc., No. CV 16-4295-DMG (JEMx),
16 2017 WL 5635009, at *10 (C.D. Cal. Aug. 18,
17 2017)(“Before analyzing the Subject and Accused Designs
18 as a whole—i.e., considering the floral design and
19 pattern as a textile print, as opposed to the
20 individual flowers alone—the Court evaluates the
21 flowers individually under the extrinsic test.”).
22 Thus, the Court first compares the similarities amongst
23 the five elements identified by Plaintiff, and then
24 analyzes the works as a whole.
25     Element 1 highlights the largest red flower in each
26 design.   As depicted below, both the Subject Design and
27 Accused Design contain the same three layers of petals,
28 with each petal layer blooming outward at the same
                              12
 1 degree.   Moreover, the shape and shading is nearly
 2 identical in each of the flower’s petal layers.     While
 3 the colors of shading are darker in the Accused Design,
 4 “a rational jury could find that these difference
 5 result from the fabric-printing process generally and
 6 are inconsequential.”     L.A. Printex Industries, Inc.,
 7 676 F.3d at 851 (quotations omitted).
 8
 9
10
11
12
13
14
15
16     Element 2, depicted below, refers to a mid-sized
17 red flower in each design, which is shaped and shaded
18 nearly identically.     Additionally, both designs depict
19 a small petal jutting toward the left at the bottom of
20 the rosebud.
21
22
23
24
25
26
27
28
                                13
 1       Element 3, depicted below, reveals a mid-sized red
 2 flower with nearly identical shape and shading.
 3 Moreover, each flower contains a more pronounced green
 4 ovule.   The ovule is shaded similarly in both designs,
 5 with the area closest to the rosebuds shaded in one
 6 color and the lower area of the ovule shaded in a
 7 contrasting color.   Next to the ovule in both designs,
 8 a leaf protrudes out to the right and curves down.
 9
10
11
12
13
14
15
16
17
18
19 ///
20 ///
21 ///
22 ///
23 ///
24 ///
25 ///
26 ///
27 ///
28 ///
                               14
 1       Element 4, depicted below, reflects a three-petal
 2 flower with three curved slopes along the outer petals,
 3 and steeper slopes along the central petal, blooming
 4 outward from an asymmetrical ovule jutting toward the
 5 left.   The shading in each flower, and in the ovule
 6 connected to the flower, is nearly the same.
 7
 8
 9
10
11
12
13
14
15
16
17 ///
18 ///
19 ///
20 ///
21 ///
22 ///
23 ///
24 ///
25 ///
26 ///
27 ///
28 ///
                               15
 1     Element 5, depicted below, reflects a large, more
 2 cylindrical red flower that is shaded almost
 3 identically in both designs.    The shape of the flowers
 4 is also nearly identical, with the leftmost petal
 5 jutting outward to the left and appearing taller than
 6 the rest of the flower, the rightmost petal sloping
 7 downward, and the swirl of the rose appearing the same
 8 in both.
 9
10
11
12
13
14
15
16
17
18
19     In addition to these individual similarities, a
20 jury could find that the floral patterns as a whole are
21 substantially similar based on the following: both
22 depict small bouquets of red flowers resembling roses,
23 both contain the same varying sizes and shapes of the
24 roses, both have green leaves with short stems
25 connecting the roses to the leaves and each other, and
26 both contain a similar ratio between the flowers and
27 negative space.   See, e.g., Star Fabrics, Inc. v.
28 Closet Signature Fashion Valley Mall, No. LA CV 17-
                              16
1 09260-JAK-FFM, 2018 WL 6265095, at *4 (C.D. Cal. May 4,
2 2018)(finding substantial similarity based on the shape
3 and texture of the flowers and the clustering of
4 certain types of flowers, color of the flower petals
5 and their leaves, size of the flowers and leaves, and
6 ratio between the flowers and negative space).
7      Defendants dispute these similarities and focus on
8 four alleged differences between the designs: (1) in
9 the Subject Design most of the big red flowers have
10 smaller yellow flowers of a different kind than the red
11 flowers, whereas in the Accused Designs, the big
12 flowers are not accompanied by smaller flowers of a
13 different kind; (2) in the Subject Design, all of the
14 big red flowers have large green leaves, whereas in the
15 Accused Designs a majority of the big red flowers have
16 a vine with small flowers winding away from the big
17 flowers and some of the big flowers have no small
18 flowers at all; (3) the Subject Design has flowers
19 close together, whereas the Accused Designs are spread
20 out more such that there are empty spaces without
21 flowers; and (4) the Subject Design has a different big
22 red flower than the Accused Designs.   Mot. at 6:7-21.
23 However, of the four listed differences, the second and
24 third differences only pertain to Version 2 of the
25 Accused Design.   Further, the Court disagrees with
26 Defendants as to the fourth difference in light of the
27 similarities between the large red flowers discussed
28 above.   The Court agrees with Defendants that the first
                              17
 1 difference is the most distinguishable feature of the
 2 Subject Design, and indeed, the difference may
 3 ultimately lead a jury to conclude that the two works
 4 are not substantially similar.     However, at this
 5 juncture and “in light of the similarities described
 6 above, the differences support the . . . conclusion[]
 7 that there is a genuine dispute of material fact on
 8 substantial similarity.”      See L.A. Printex Industries,
 9 Inc., 676 F.3d at 851.
10     In sum, the Court finds that a triable issue of
11 fact exists as to whether there is substantial
12 similarity between the Subject Design and Version 1 of
13 the Accused Design.
14              2.   Version 2
15
16
17
18
19
20
21
22
23
24
25
26     For many of the same reasons as stated with respect
27 to Version 1 of the Accused Design, a reasonable juror
28 could also find that Version 2 of the Accused Design is
                                 18
 1 substantially similar to the Subject Design.
 2 Specifically, Version 2 contains four of the five
 3 “elements” of similarities that Version 1 had.   Those
 4 four elements, depicted below, relate to the
 5 similarities between the largest red flowers in each
 6 design; the mid-sized red flowers with a small petal
 7 jutting toward the left at the bottom of the rosebud;
 8 the three-petal flower with three curved slopes along
 9 the outer petals and steeper slopes along the central
10 petal, blooming outward from an asymmetrical ovule
11 jutting toward the left; and the large, more
12 cylindrical red flower that is shaded almost
13 identically in both designs with the leftmost petal
14 more prominent than the other petals and sloping to the
15 left.
16
17
18
19
20
21
22
23
24
25
26
27
28
                              19
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16     When viewed as a whole, the Subject Design and
17 Accused Design Version 2 also contain similarities.
18 Specifically, both designs depict small bouquets
19 consisting of the same red flowers that resemble roses,
20 both contain the same varying sizes and shapes of the
21 roses, and both contain negative space between each
22 bouquet.   See Desire, LLC, 2017 WL 5635009, at *11
23 (finding that where the same types of flowers were
24 portrayed in both designs and the sizes of flowers in
25 each design were consistent, there existed a triable
26 issue of fact as to substantial similarity of the
27 designs as a whole).
28     Despite these similarities, the Court also
                              20
 1 recognizes that there are significant differences
 2 between the two works.     First, the big red flowers in
 3 Version 2 of the Accused Design are not accompanied by
 4 yellow flowers or flowers of a different kind.
 5 Instead, the big red flowers are either accompanied by
 6 one other medium red flower of the same type as the
 7 large red flower, or are isolated and unaccompanied by
 8 any other flowers or leaves.      Second, Version 2 of the
 9 Accused Design does not contain any green leaves or
10 stems.   Third, the flowers and bouquets in Version 2 of
11 the Accused Design are more spread out than the
12 bouquets depicted in the Subject Design, as the flowers
13 are either isolated or connected to a dark grey vine
14 with small flowers winding away from the big flowers.
15 Fourth, the color scheme of the two designs is
16 different.     Nonetheless, as stated with respect to the
17 differences found between the Subject Design and
18 Version 1 of the Accused Design, these differences only
19 further support the conclusion that a triable issue of
20 fact exists.     See L.A. Printex, 676 F.3d at 851 (“It is
21 entirely immaterial that, in many respects, plaintiff’s
22 and defendant’s works are dissimilar, if in other
23 respects, similarity as to a substantial element of
24 plaintiff’s work can be shown.”).
25     In conclusion, Defendants bear a heavy burden to
26 establish that there is no triable issue of fact as to
27 substantial similarity.     See Rentmeester v. Nike, Inc.,
28 883 F.3d 1111, 1127 (9th Cir. 2018)(“[Substantial
                                21
 1 similarity] is an inherently factual question which is
 2 often reserved for the jury[.]”).         Because a comparison
 3 of the Subject Design and the Accused Designs reveals
 4 several objective similarities and differences, the
 5 Court cannot conclude as a matter of law that the works
 6 are not substantially similar.         Thus, the Court DENIES
 7 Defendants’ Motion.4
 8                          III. CONCLUSION
 9       Based on the foregoing, the Court DENIES
10 Defendants’ Motion for Summary Judgment
11
12 IT IS SO ORDERED.
13
14 DATED: August 20, 2019            s/ RONALD S.W. LEW
                                      HONORABLE RONALD S.W. LEW
15                                    Senior U.S. District Judge
16
17
18
19
20
21
22
23
24
          4
25          Plaintiff devotes much of its Opposition to arguing that
     the works are strikingly similar. However, Defendants only
26   brought the Motion on the basis that the works lack substantial
     similarity. Because the Court finds a triable issue of fact as
27   to substantial similarity, Defendants’ Motion is denied and the
     Court need not decide whether the designs’ similarities rise to
28   the level of striking similarity.
                                    22
